Clarke, P. J. (dissenting):
The lease was made in June, 1920, and was for a term of ten years from the first of August of that year. It was upon a street in process of change from a residential to a business neighborhood. The house itself was to be used for business purposes and there was an express provision that “ the landlord agrees to allow tenants to change the front of the house on basement floor into a store.”
At that time the policy of the city authorities was well established to restore the business streets to the traveling public by removing all unlawful encroachments thereon — and so this is differentiated from the earlier cases decided upon the theory that a new- policy had been adopted after the making of the lease which could not have been within the contemplation of the parties at the time. I am of the opinion that the language of the lease is broad enough to require the tenants to pay for removing the encroachments and that it was within the contemplation of the parties that the city might require it to be done during the life of the lease.
I vote to affirm.
Finch, J., concurs.
Determination reversed, with costs in this court and in the Appellate Term, and complaint dismissed, with costs.